Title: To Thomas Jefferson from Joseph Fenwick, 31 August 1791
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 31 August 1791.

The foregoing is a copy of my last respects covering a report of the vessels that entered and cleared from this port the first six months of the present year, copy of which is also inclosed.
The political situation of France is at present an obstacle to the commercial intercourse with America. The difficulty of procuring specie, its high price, the very low exchange with the neighbouring Countries, and the incertitude of the Government are circumstances that opperate against the Americans and tend to discourage many  from resorting to the french markets with their produce. The late bad crops of wine and very high price of Brandy (the principal export to America) also contribute. I hope in a little time things will be permanently established. The Constitution will soon be presented to the King and on his disposition toward it, will depend the tranquillity and credit of the Country. If he accepts freely, all will probably go well, but if he rejects it, it is to be feared the Country will be plunged into a greater state of incertitude, division, and discredit, than it has been since the begining of the Revolution. There is very little doubt but the King will accept, yet the National Assembly seem to be preparing for a refusal, by augmenting their Troops on the frontiers and providing against an invasion.
I could wish it was possible to engage all American Sailors that come out of the Country to be provided with a certificate of their Citizenship, and that there was a law to oblige each vessel to take home two or three men that might be in real distress in foreign ports, or that the Consuls were furnished with some funds and directions to aid them. I have been obliged in several instances to make advances to releive such as were in actual want, and to procure them a passage home; which I hope the United States will repay. I have and shall avoid as much as possible going into any expence on their account, but there are instances when necessity and humanity require it. With the greatest respect & consideration I have the honor to be Sir Your most obedient & most humble Servant,

Joseph Fenwick

